September 13, 2012




                                     JUDGMENT

                   The Fourteenth Court of Appeals
                    SOUTHWEST GALVANIZING, INC., Appellant

NO. 14-11-01064-CV                            V.

                        EAGLE FABRICATORS, INC., Appellee
                         ________________________________

        This cause, an appeal from the judgment in favor of appellee, Eagle Fabricators,
Inc., signed September 15, 2011, was heard on the transcript of the record. We have
inspected the record and find the trial court erred. We therefore order that the portions of
the judgment regarding the award of attorney’s fees are REVERSED, and we RENDER
judgment awarding attorney’s fees in the following amounts:

       $50,000 “for services rendered through trial of this case”;

       $25,000 “in the event of an unsuccessful appeal by Eagle Fabricators, Inc. to the
       Court of Appeals”;

       $20,000 “in the event of Southwest Galvanizing, Inc. responding to a Petition for
       Review to the Supreme Court of Texas”; and

       $5,000 “if a Petition for Review is granted by the Supreme Court of Texas.”

     Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order appellee, Eagle Fabricators, Inc., to pay all costs incurred in this appeal.

       We further order this decision certified below for observance.